DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated February 4, 2022. 
	Claims 1, 7-9, and 19 are amended.  Claims 1-21 are pending and have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because claims 1-21 are directed to a judicial exception – a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 

Claims 7-18 are a method, which is a process.
Claims 19-21 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 7, and 19, which are similar in scope, is defined as:
Access a ledger comprising a plurality of embedded contract terms and a plurality of data values;
Interpret an access request value for the plurality of data values; and
In response to the access request value:

Commit an entity providing the access request value to at least one of the plurality of embedded contract terms.  
The abstract idea steps recited in claims 1, 7 and 19 are those which represent a legal interaction, which is a certain method of organizing human activity.  As explained in MPEP 2106.04(a)(2):

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	Each step claimed by Applicant as described above is in combination representative of a legal interaction.  First, one can access a ledger, which is equivalent on paper a recordation on the ledger to provide provable access to at least a portion of the plurality of data values, such as writing a timestamp on paper when the ledger was accessed.  This would provide an indication that the plurality of data values was accessed.  The access is provable because it could be signed by the person accessing it, and a signature is proof. Then, in exchange for providing the access request value, an entity (a person or company) can be committed (contractually obligated) to a contract term.  Each of these steps, as well as the combination, recites the steps of a legal interaction, which is inclusive of contracting.  Therefore, Applicant's claims recite an abstract idea because these steps are a certain method of organizing human activity.
	 Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  	Claim 1 recites the following additional elements:
A transaction-enabling system 
A smart contract wrapper
A distributed ledger
Claim 7 recites the following additional elements:
A smart contract wrapper for a distributed ledger
Distributed ledger
Claim 19 recites the following additional elements:
A transaction enabling system
A smart contract wrapper
A distributed ledger
Computer readable instructions that, when executed, cause a controller to provide a user interface between a user and the distributed ledger.
or other machinery because they are merely high level recitations that are applied to the abstract idea.  For example, a "transaction enabling system" is any system that enables a transaction, such as a computer (covered under MPEP 2106.05(f)(2)).  Then, a "smart contract wrapper" is not limited by technical steps but rather only the abstract idea.  There are no limitations that would show a technological solution to a technological problem, and there is no combination of elements that would be a meaningful limitation.  The combination of a distributed ledger and a smart contract wrapper is not meaningful because these are terms commonly found together: smart contracts are hosted on distributed ledgers.  Because Applicant has not recited a combination of additional elements that are a meaningful limitation of an abstract idea, Applicant's limitations are merely applied to the abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The combination is no more than applying a distributed ledger and "smart contract wrapper" to an abstract idea.  Taken in combination with the abstract idea, the claims as a whole are no more than applying access steps to a contract, without specific technical steps, that is in a smart contract wrapper on a distributed ledger.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Per claim 2, the abstract idea is further defined because limiting the contract subject matter to IP assets is a legal interaction (substance of a contract is a legal interaction). 
	Per claims 3 and 11, that the access request value is for accessing IP assets is a further definition of the abstract idea because it limits the terms to the substance of a contract (a legal interaction).
	Per claims 4, 6, and 12 the smart contract wrapper "interpreting" information is a further detail of the abstract idea because there is no technical steps claimed about how information is interpreted, and interpreting information is something that humans do in a legal interaction.  Adding information is also a legal interaction, in other words, changing further apportioning royalties is a further legal interaction.  
	Per claims 5, 10, and 13 that a plurality of entities have a plurality of ip assets and royalties are apportioned among the plurality is a further definition of the abstract idea because royalty apportionment is a legal or commercial interaction among, for example, co-owners of a patent.
	 Per claim 8, the additional element of a user interface claimed to input and display information (as done here) is a mere apply it limitation because computers are generically used to input and display information.  See MPEP 2106.05(f)(2).  That the user interface is used ("in response to a user input on the user input") to provide provable access is a further apply it limitation because it could be proven through a timestamp of a keystroke or a screen tap.
	Per claim 9, having an access option which changes based on contract terms using the apply it additional elements of claim 8 merely further defines the abstract idea.  This scope is not significantly distinct from claim 8 and therefore the same logic applies.
	Per claim 15, updating the valuation of IP assets further defines the abstract idea because updating valuations is a legal or commercial interaction and therefore a certain method of organizing human activity.
	Per claim 16, determining that an IP asset has expired is a further definition of an abstract idea because determining that, for example, a patent term has expired is a legal or commercial interaction.  

	Per claim 18, providing the same interface to a new entity further defines the abstract idea because it merely means that another entity not originally contemplated in the independent claim is using the interface, so a new person is using the interface.
	Per claim 20, the additional element of "operationally positioning" the smart contract wrapper between a plurality of users and the distributed ledger is an apply it element because it merely means that the users use the smart contract wrapper and not the distributed ledger directly.  This is apply it because it is equivalent to claiming that users use the smart contract (wrapper).
	Per claim 21, the additional elements of a web interface, API, and a computer program product are mere apply it elements because Applicant has only claimed that the smart contract wrapper is "implemented" by them without further steps or details as to how the implementation would occur.
Therefore, claims 1-21 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang").
Per claims 1, 7, and 19, which are similar in scope, Ma teaches A transaction-enabling system comprising a smart contract wrapper, wherein the smart contract wrapper is configured to in par 0110 where smart contract technology teaches a smart contract wrapper because teaching technology is equivalent to reciting that a wrapper (something enveloping but in the functional sense) is being used.  See par 0110: " In further embodiments, a digital policy server 3300 or other component of the system 100 may provide a graphical view of the various legal agreements that a user has agreed to. In alternative embodiments, a digital policy server 3300 or other component of the system 100 may be configured to allow a user 101 to author, offer or sell extensions in a manner that are understandable by the system's “smart contract” technology.
method in par 060: "The one or more programs 3320 may be configured to implement the various processes, algorithms, methods, techniques, etc. described herein."
Then, per claims 1, 7, and 19, Ma then teaches access a distributed ledger comprising a plurality of embedded contract terms and a plurality of data values in par 101 where the researchers collaborating are accessing the distributed ledger, and in par 0100 where the distributed ledgers have licensing agreements, which are embedded contract terms.  See par 0101: "In preferred embodiments, the Merkle directed idea graph 120 enables the formation of virtual open laboratories, where researchers may collaborate with fewer constraints of confidentiality."  See par 0100: "Using distributed ledgers to record all licensing payments in fulfillment of these licensing agreements would further reduce risks, and potentially stimulate greater and earlier investment in product development."  See par 066: "The blockchain network 111 may manage a distributed blockchain database 113 containing data recorded by the system 100. This data may be maintained as a continuously growing ledger or listing, which may be referred to as blocks, secured from tampering and revision. Each block includes a timestamp and a link to a previous block. Through the use of a peer-to-peer blockchain network 111 and a distributed timestamping server 300, an IP Ledger blockchain database 109 may be managed autonomously."  
A plurality of data values is taught in par 084: " Next, the inventor may create add the text files that describe the invention or other intellectual property work, such as image and video files that illustrate it, chat and messaging files that provide evidence of collaboration. Adding the files puts them under source control and revision tracking, with internal timestamps. The inventor may make changes or add content that is tracked by the system. The commit data sets 1302 may be added to the IP Ledger blockchain database 109. Users 101 may tag commit data sets 1302 as patent prosecutable or otherwise actionable to create prosecutable data sets 1303. Users 101 may tag prosecutable data sets 1303 as new ideas to branch a prosecutable data set 1303 into a new idea data set 1304."
A plurality of contract values is taught in par 0087: " In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user. Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
Ma then teaches interpret an access request value for the plurality of data values in par 0102 where an acyclic graph is used to verify integrity, which is an access request value for the data values.  See par 0102: "Acyclical means the branches of the tree never touch, cyclical means they can rejoin later. A connected acyclic graph is known as a tree 122, and a possibly disconnected acyclic graph is known as a forest. A Merkle Directed Acyclic Graph is basically a “hash tree”, in which every leaf node is Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101."
Ma then teaches and in response to the access request value: provide access to at least a portion of the plurality of data values in par 0101 where upon getting access only certain information is available, which teaches access to at least a portion.  See par 0101: "This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation."  See also par 0111: "Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101."
Ma then teaches and commit an entity providing the access request value to at least one of the plurality of embedded contract terms. In par 0109 where digital 
Per claim 19, specifically, Ma then teaches wherein the smart contract wrapper comprises computer readable instructions that, when executed, cause a controller to provide a user interface between a user and the distributed ledger in par 060: "The software in memory 3310 may include one or more software programs, each of which includes an ordered listing of executable instructions for implementing logical functions. The software in the memory 3310 includes a suitable operating system (O/S) 3314 and one or more programs 3320. The operating system 3314 essentially 
See also par 062: "The I/O interfaces 4404 can be used to receive user input from and/or for providing system output. User input can be provided via, for example, a keypad, a touch screen, a scroll ball, a scroll bar, buttons, bar code scanner, and the like. System output can be provided via a display device such as a liquid crystal display (LCD), touch screen, and the like. The I/O interfaces 4404 can also include, for example, a serial port, a parallel port, a small computer system interface (SCSI), an infrared (IR) interface, a radio frequency (RF) interface, a universal serial bus (USB) interface, and the like. The I/O interfaces 4404 can include a graphical user interface (GUI) that enables a user to interact with the client device 4400. Additionally, the I/O interfaces 4404 may further include an imaging device, i.e. camera, video camera, etc."
	Ma does not teach store a recordation on the distributed ledger to provide provable access to at least a portion of the plurality of data values, wherein the recordation provides an indication that the plurality of data values was accessed
	Yang teaches a system for data provenance and data storage.  See abstract.
	Yang teaches store a recordation on the distributed ledger to provide provable access to at least a portion of the plurality of data values, wherein the recordation provides an indication that the plurality of data values was accessed in par 058: "Where the data resides on the local data store, in step 508, the subject node interacts with the data based on application or application user commands, and restricts, reads, writes, or creates data in the data store. In step 512, the subject control node generates an audit log on the blockchain layer of the data interaction. When new data is created, data provenance details are included in the audit log."  See also par 060: "The subject and partner control nodes together have generated audit logs on the blockchain layer. In some embodiments, a single log is created for both control nodes. In other embodiments, each control node creates its own respective audit log on the blockchain layer"  See also par 062: "In step 604, control nodes periodically generate a single hash of multiple recordable events that occurred within a given period. These recordable events have been included within an audit log already recorded on the first blockchain. In step 606, the control nodes embed the hash of the multiple recordable events into a transaction on the second Blockchain. In this manner, events of the first blockchain are anchored to the second blockchain thereby leveraging the security of both the first and second blockchains."  Further taught, these are provable access because they are on a public blockchain as taught in par 050: "To anchor, hashed data of the transactions on the private blockchain may be embedded to a single transaction on the public blockchain. For example, this anchoring may occur once per block on the public blockchain (e.g., once every 10-15 minutes)."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the distributed ledger for intellectual property teaching of Ma with the provable access teaching of Yang because Yang teaches in par 015 that: "The disclosed system presents a data management system for 
	Per claims 2, and 10, which are similar in scope, Ma and Yang teach the limitations of claims 1 and 7, above.  Ma further teaches the plurality of data values comprise intellectual property (IP) data corresponding to a plurality of IP assets, and wherein the plurality of embedded contract terms comprise a plurality of intellectual property (IP) licensing terms for the corresponding plurality of IP assets in par 055 where information that describes IP assets as well as information about licensing and royalty requirements is taught.  See par 055: "The data may comprise any information pertinent to one or more users 101 input into the system 100 including information on or describing one or more users 101, information on or describing one or more intellectual properties, such as Title, Author, Short abstract, Full content, Fee authorized and Access Policy, information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration."
the smart contract wrapper is further configured to commit the entity providing the access request value to corresponding IP licensing terms for accessed ones of the plurality of IP assets in par 0155 where automated payment terms for licensing intellectual property are taught, which automate the execution of the licensing.  See par 0155: "In some embodiments, the system 100 provides the ability to generate and automatically track licensing royalty contracts to enable self-auditing licensing payment execution and auditing 1001. In preferred embodiments, the system 100 may be configured to store data in a licensing distributed ledger 1003 which may: enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable."
	Per claims 4 and 12, which are similar in scope, Ma and Yang teach the limitations of claims 2 and 11, above.  Ma further teaches the smart contract wrapper is further configured to interpret an IP description value and an IP addition request, and to add additional IP data to the plurality of data values in response to the IP description value and the IP addition request, wherein the additional IP data comprises IP data corresponding to an additional IP asset in par 0108 where "automated conversion" of invention disclosures teaches interpret both a description value (disclosure) and addition request (invention disclosures), and then filing the patent application and electronic payment of due dates and annuity fees is additional data for an IP asset because annuity fees are only paid for an ip asset such as a patent.  See par 0108: "automated conversion of invention disclosures into patent applications and 
	Per claims 5 and 13, which are similar in scope, Ma and Yang teach the limitations of claim 4 and 10, above.  Ma further teaches the plurality of data values further comprises a plurality of owning entities corresponding to the plurality of IP assets and wherein the smart contract wrapper is further configured to apportion royalties from the plurality of IP assets to the plurality of owning entities in response to the corresponding IP licensing terms in par 0156 where the system which incorporates the smart contract (see par 0155), apportions royalties to seven contributors, which teaches a plurality of owning entities.  See par 0156: "An example, without limitation, is that the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1% each to the next five."
	Per claims 6 and 14, which are similar in scope, Ma and Yang teach the limitations of claims 5 and 13, above.  Ma further teaches wherein the smart contract wrapper is further configured to: interpret an IP description value, an IP addition request, and an IP addition entity; add additional IP data to the plurality of data values in response to the IP description value and the IP addition request; in par interpret both a description value (disclosure) and addition request (invention disclosures), and then filing the patent application and electronic payment of due dates and annuity fees is additional data for an IP asset because annuity fees are only paid for an ip asset such as a patent.  See par 0108: "automated conversion of invention disclosures into patent applications and automated electronic filing of such applications with patent offices; electronic filing and prosecution of patent applications in patent and offices worldwide, allowing all correspondence to and from patent offices to be paperless and with automated assurances of delivery and timely response; automated docketing by participating patent offices in a standardized database accessible to all authorized participants, electronic notification of due dates and electronic payment of annuity fees."
	Ma then teaches commit the IP addition entity to the corresponding IP licensing terms; and further apportion royalties from the plurality of IP assets to the plurality of owning entities in response to the additional IP data and the IP addition entity in par 0190 where the intellectual property ownership enables automated royalty payments from the recorded ownership. See par 0190: " Another example of an alternative embodiment of the present invention may comprise a blockchain to record intellectual property ownership at an electronics consortium, which may enable automatic auditing of licensing fee and royalty payments and manage automated collaborative design and development. This could be thought of as “open source but with an embedded revenue model” and could decrease the cost of design across the lifecycle, to increase profitability for the design process. The embodiment may comprise the blockchain to track ownership intellectual property ownership for 
	See also the teaching above in par 0156, which teaches the additional generation of royalty payments because Ma's system teaches royalty payments for any IP added via smart contract, not merely one instance of royalty payments.  See par 0156: "An example, without limitation, is that the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1% each to the next five."  See also the smart contract system taught in par 0155."  
	Per claim 8, Ma and Yang teach the limitations of claim 7 above.  Ma further teaches comprising providing the entity providing the access request value with a user interface including a contract acceptance input, and wherein the providing access and committing the entity is in response to a user input on the user interface. In par 055, where users perform the steps described in Ma via access points which have user interfaces.  See Fig 1, item 4400.  See par 055: " Each client device 4400 may send data to and receive data from the data network 105 through a network connection 104 with an access point 103. A data store 308 accessible by the server 300 may contain one or more databases. The data may comprise any information pertinent to one or more users 101 input into the system 100 including information on or describing one or more users 101, information on or describing one or more intellectual properties, such as Title, Author, Short abstract, Full content, Fee authorized and Access Policy, information about the inventor, timing of invention, ownership information via a set of transactions, timestamps, licensing and royalty requirements for collaboration, mining reward, and nonce, area of endeavor, background, abstract, brief summary, detailed description, connection of elements, description of variations and alternate embodiments, figures, claims, index, non-disclosure agreements, or any other information which may describe intellectual property and the creators and users of the intellectual property."  See also par 0186: " The two main elements, the intellectual property distributed ledger 109 and the intellectual property digital policy server 3300, and the many sub-elements are connected and interoperate in several ways. In general, the connections may occur in four types of element collections, around core functionality, trust, ledger, and user interface. The intellectual property distributed ledger 109 and the intellectual property digital policy server 3300 and the automatic ontology induction sub-element 500 inter-operate, requiring common application and data storage systems, and the appstore 700 for related applications extends functionality in a simplified way. The non-binary trust model sub-element 900 and the persistent and encapsulated software trust objects sub-element 900 work together, and in concert with the main elements, requiring their own application and data storage systems. The licensing royalty smart contract with auditable payment tracking 1001, micro-equity incentives 1102, and automated fraud detection sub-elements all work in a related 
Per claim 9, Ma and Yang teach the limitations of claim 8 above.  Ma further teaches further comprising providing an access option to the user interface, and adjusting at least one of the providing access and the committed contract terms in response to the user input on the user interface responsive to the access option in par 0128 where a user increase their trust level, which teaches adjusting access when the user signs a non-disclosure agreement and in par 056 where the invention is implemented on a client device 4400 to perform the steps (such as sign a non-disclosure).  See par 0128: "In some embodiments, a user 101 may query the partial transparency search engine 800 via a client device 4400. The partial transparency search engine 800 may determine the trust level of the user 101 and may require the user to sign a non-disclosure agreement 802 depending on the determined trust level 803 of the user 101 after which, optionally stored in a user ID distributed ledger 804 or blockchain, the partial transparency search engine 800 may grant access to all or portions of the information of the system 100."
Per claim 20, Ma and Yang teach the limitations of claim 19, above.  Ma further teaches the smart contract wrapper is operationally positioned between a plurality of users and the distributed ledger in par 0109 where the digital policy server digitally executes smart contracts for the inventor/user and patent offices, and the execution is recorded in the intellectual property distributed ledger.  See also par 0111 where the recordation takes place in the distributed ledger.  
the smart contract wrapper is implemented using a method selected from a list consisting of: a web interface, an API, and a computer program product in par 060 where a computer program product is taught by software and memory that performs the processes taught by Ma.  
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang"), further in view of Tadayon et al., US PGPUB 2012/0310847 A1 ("Tadayon").
Per claim 15, Ma and Yang teach the limitations of claim 13, above.  Ma does not teach updating a valuation for at least one of the plurality of IP assets, and updating the apportioning royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets.
Tadayon teaches IP patent management and monetization.  See abstract.
Tadayon teaches updating a valuation for at least one of the plurality of IP assets, and updating the apportioning royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets in par 037 where the value model for a patent increases at patent issuance and then decreases as expiration draws near.  See par 037: "For example, in an embodiment depicted in FIG. 6, in the value model graphically associated with IP.sub.1, the value initially is low as IP.sub.1 is in an application stage, and the value rises quickly as the patent is issued. The value gradually falls as the patent expiration draws near and/or enforcement period shrinks."  Then the value decreases results in point changes a value/point system is used to track points or value associated an IP instrument at a given time. In one embodiment, the changes in points or value associated with an IP instrument (P.sub.j) is based on transactions (e.g., financial), events (e.g., legal, administrative, market, or business), or time based (e.g., the diminishing patent effective enforcement life time for post/future infringement). In one embodiment, such point/value system provides a more objective method in providing a value system for the purposes of pool distribution or a bonus distribution to a sub-pool (e.g., a logical sub-pool), where multiple parties have different financial interests as beneficiaries of such distributions." See also par 052: "In one embodiment, a time model reflects the scope of enforcement for recovery of future infringement. In such an embodiment, the point/value associated with the IP instrument reflects the extent of licensing for future use, make, sale, or import. In one embodiment, the time model uses a linear model (e.g., for licensing against future infringement) proportional to the remaining life of the IP instrument. In one embodiment, the time model is adjusted for the then current value of future revenue/royalty for subsequent years based on an interest rate and/or inflation rate."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma in combination with the provable access teaching of Yang with the updating the apportioning royalties teaching of Tadayon because one would be motivated to adjust valuations automatically so that the valuations reflect the actual 
Per claim 16, Ma and Yang teach the limitations of claim 13, above.  Ma does not teach determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties from the plurality of IP assets in response to the determination that the at least one of the plurality of IP assets has expired.
Tadayon teaches determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties from the plurality of IP assets in response to the determination that the at least one of the plurality of IP assets has expired in par 037 where an asset reduces in value when it is past its expiration date.  See par 037: "The model associated with IP.sub.j demonstrates a steady reduction in the value of IP.sub.j, e.g., due to shrinking termination of the enforceability of the patent close or past its expiration date for example based on a statute of limitation."  Then, as in claim 16, see par 045: "In one embodiment, for example as depicted in FIGS. 8 and 9, a value/point system is used to track points or value associated an IP instrument at a given time. In one embodiment, the changes in points or value associated with an IP instrument (P.sub.j) is based on transactions (e.g., financial), events (e.g., legal, administrative, market, or business), or time based (e.g., the diminishing patent effective enforcement life time for post/future infringement). In one embodiment, such point/value system provides a more objective method in the point/value associated with the IP instrument reflects the extent of licensing for future use, make, sale, or import. In one embodiment, the time model uses a linear model (e.g., for licensing against future infringement) proportional to the remaining life of the IP instrument. In one embodiment, the time model is adjusted for the then current value of future revenue/royalty for subsequent years based on an interest rate and/or inflation rate."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma in combination with the provable access teaching of Yang with the updating the apportioning royalties teaching due to expiration of Tadayon because one would be motivated to adjust valuations automatically so that the valuations reflect the actual value of the patents based on real world circumstances.  This includes expiration of patents which as Tadayon teaches, above, reduces their value (and therefore needs to be calculated).  One would be motivated because Ma's teaching, that smart contract elements can automate intellectual property dealmaking, would be further improved with automated valuation so that one would not have to negotiate with others the valuation of patents.  For these reasons, one would be motivated to modify Ma and Yang with Tadayon.  
s 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Yang et al., US PGPUB 2018/0285839 A1 ("Yang"), further in view of Tadayon et al., US PGPUB 2012/0310847 A1 ("Tadayon"), further in view of Pienkos, US Pat. No. 7,272,572 B1 ("Pienkos").
Per claim 17, Ma, Yang, and Tadayon teach the limitations of claim 13, above.  Ma does not teach determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties from the plurality of IP assets in response to the change of the owning entity.
  Pienkos teaches a method and system to transfer intellectual property.  See abstract.
Pienkos teaches determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties from the plurality of IP assets in response to the change of the owning entity in col 19 ln 26-35, where if the IPIB (intellectual property investment bank) sublicenses IP from the IP owner, then after the conclusion of the licensing agreement, the royalties are paid from the IPIB to the IP owner.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the smart contract intellectual property management teaching of Ma and Yang, in combination with the valuation teaching of Tadayon, with the transfer of IP for changed ownership teaching of Pienkos because Pienkos teaches in col 5 ln 38-64 that there is a need in the state of the art for an ability to exchange IP assets over computers.  This would enable parties to efficiently interface and perform these transactions with each other.  In combination with Ma and Tadayon, 
Per claim 18, Ma, Tadayon, and Pienkos teach the limitations of claim 17, above.  Ma does not teach providing a user interface to a new owning entity of the at least one of the plurality of IP assets where an ownership has changed, and committing the new owning entity to the corresponding IP licensing terms in response to a user input on the user interface.
Pienkos teaches providing a user interface to a new owning entity of the at least one of the plurality of IP assets where an ownership has changed, and committing the new owning entity to the corresponding IP licensing terms in response to a user input on the user interface in col 18 ln 29-40 where the computer system shows the transfer agreement is completed which teaches that the user interfaces shows that ownership has changed.  See col 18 ln 29-40: "Next, in step 350, the proposed agreement concerning the transfer of IP between the visitor and IPIB 110 is provided to the visitor from IPIB computer system 210 (by sending the agreement to computer system 220 or 230 depending upon whether the visitor is an IP owner 120 or an IP desirer 130). Typically, the agreement provided to the visitor in step 350 constitutes an offer that the visitor is able to accept or reject. Thus, in some cases, IPIB computer system 210 receives a response from the visitor indicating the visitor's acceptance of the agreement in step 355, and an IP transfer arrangement (e.g., for the sale, licensing or purchase of IP) is concluded."

Therefore, claims 1-21 are rejected under 35 USC 103.  
Response to Arguments:
35 USC 101
Applicant argues that "These recitations, in combination with the rest of independent claim 1, clearly demonstrate that claim 1 is not directed to an abstract idea, and that it improves the functioning of a computer or other technology…For example, elements of the claim allow an operation on the ledger to commit a party to a contract term and provide a recordation of provable access which reduces the number of different required systems and databases."
An improvement to computers or other technology should have specification support, in order to show that conventional technology or technological processes have been improved: 
the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.

MPEP 2106.05(a)
Applicant has not provided this nor is it apparent in a review of the specification.  Applicant has not shown in this assertion that distributed ledger technology is improved.  Examiner finds instead that Applicant is applying known distributed ledger technology to an abstract idea, as shown in the rejection above.  Therefore, the rejection is maintained. 
35 USC 102/3
Applicant argues on page 2 that "Ma fails to teach or suggest … accessing a single ledger that comprises contract terms and data values as claimed."  Under a broadest reasonable interpretation of Applicant's claims, however, Applicant's claims comprise "accessing a distributed ledger…" however this does not exclude that more than one distributed ledger could be accessed.  So long as a reference teaches that (at least one) distributed ledger is accessed, if other ledgers are also accessed, that does not mean the reference does not anticipate/render obvious Applicant's claims.  Therefore, Applicant's arguments are unpersuasive because even assumed true, they would not defeat anticipation/obviousness.  
Further, a distributed ledger inherently is more than a single ledger.  As Applicant has recited a distributed ledger and not a ledger, Applicant's arguments do not reflect the common understanding of what a distributed ledger means.  
Applicant's specification does not suggest a single ledger is being recited:  
In embodiments, a distributed ledger may be forked into versions that represent varying combinations of sub-components of IP, such as to allow users to select combinations that are of most use, thereby allowing contributors who have contributed the most value to be rewarded. Variation and outcome tracking may be iteratively 

Par 0879

Certain aspects of the present disclosure are referenced as a distributed ledger. A distributed ledger, as referenced herein, should be understood broadly. Without limiting any other aspect of the present disclosure, a distributed ledger includes any data values that are provided in a manner to be stored in distributed locations (e.g., stored in multiple memory locations across a number of systems or devices), such that individual members of the distributed system can add data values to the set of data values, and where the distributed system is configured to verify that the added data values are consistent with the entire set of data values, and then to update the entire set of data values thereby updating the distributed ledger. A block chain is an example implementation of a distributed ledger, where a critical mass (e.g., more than half) of the distributed memory locations create agreement on the data values in the distributed ledger, thereby creating an updated version of the distributed ledger. In certain embodiments, a distributed ledger may include a recordation of transactions, stored data, stored licensing terms, stored contract terms and/or obligations, stored access rights and/or access events to data on the ledger, and/or stored instruction sets, access rights, and/or access events to the instruction sets. In certain embodiments, aspects of the data on a distributed ledger may be stored in a separate location, for example with the distributed ledger including a pointer or other identifying location to the underlying data (e.g., an instruction set stored separately from the distributed ledger). In certain embodiments, an update to the separately stored data on the distributed ledger may include an update to the separately stored data, and an update to the pointer or other identifying location on the distributed ledger, thereby updating the separately stored data as referenced by the distributed ledger. In certain embodiments, a wrapper or other interface object with the distributed ledger may facilitate updates to data in the distributed ledger or referenced by the distributed ledger, for example where a party submits an updated instruction set, and where the wrapper stores the updated instruction set separately from the distributed ledger, and updates the pointer or identifying location on the distributed ledger to access the updated instruction set, thereby creating a modified instruction set (or other data).

Par 0102

In par 0879, Applicant describes that a distributed ledger may be "forked into versions" which does not support a "single" ledger.  Then, in par 0102, Applicant 
Further, extrinsic evidence shows that the mere term "distributed ledger" is a "record" that is "shared across computers in different locations" where transactions are "broadcast to the entire set of participants."  See BIS, "What is distributed ledger technology?" [online], published on September 2017, available at: < https://www.bis.org/publ/qtrpdf/r_qt1709y.htm >.  Therefore, where Ma teaches, in Applicant's interpretation, "different ledgers," Ma teaches a "distributed ledger."  
 The rest of the prior art arguments are dependent upon overcoming the prior art rejection of the independent claims.  New art has been found due to the amendments and applied, but regardless, the arguments about Ma were unpersuasive and the art rejection is maintained.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/Examiner, Art Unit 3689